Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 4/11/2019 has been entered. Claims 1-3, 5-7, 11-12, 22, 24 and 28-42 are still pending in this Office action.

Claim Objections

Claim 1 is objected to because of the following informalities: in line 2, “sub-Physical Resource Block, PRB,” should be changed to -- sub-Physical Resource Block (sub-PRB) --; in line 5, “Access, SC-FDMA,” should be changed to -- Access (SC-FDMA) --; “Pi/2 Binary Phase Shift Keying, BPSK,” should be changed to -- Pi/2 Binary Phase Shift Keying (BPSK) --. Appropriate correction is required.

Claim 24 is objected to because of the following informalities: in lines 1-2, “sub-Physical Resource Block, PRB,” should be changed to -- sub-Physical Resource Block (sub-PRB) --; in line 5, “Single Carrier Frequency Division Multiple Access, SC-FDMA,” should be changed to -- Single Carrier Frequency Division Multiple Access (SC-FDMA) --; in line 6 “Pi/2 Binary Phase Shift Keying, BPSK,” should be changed to -- Pi/2 Binary Phase Shift Keying (BPSK) --. Appropriate correction is required.


Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 22, 24 and 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WEI et al. U.S. Patent Application Publication No. US 2019/0222457 A1.

Regarding claim 1, WEI et al. discloses a method of operation of a radio node for providing sub-Physical Resource Block, PRB, transmission (in para. [0083], WEI et al. teaches one technique for supporting resource allocations at sub-PRB granularity (e.g., for eMTC UEs), comprising:
selecting two adjacent subcarriers from a set of three allocated subcarriers that are allocated for a sub-PRB transmission that uses Single Carrier Frequency Division Multiple Access, SC-FDMA, Pi/2 Binary Phase Shift Keying, BPSK, modulation using only two adjacent subcarriers out of the set of three allocated subcarriers with Discrete Fourier Transform, DFT, spread length of 2 (in para. [0083], WEI et al. teaches one technique for supporting resource allocations at sub-PRB granularity (e.g., for eMTC UEs) is to implement resource allocations of three subcarriers (e.g., three adjacent subcarriers, corresponding to the claimed three allocated subcarriers) with SC-FDMA, pi/2 binary phase shift keying (BPSK) modulation, where only two of the three subcarriers (corresponding to the claimed two adjacent subcarriers) are used by a UE for transmitting an uplink communication. This technique has the benefit of providing a relatively low peak to average power ratio (PAPR) with DFT spreading of length two).

Regarding claim 2, in addition to claim 1 rejection, WEI et al. further discloses the step of performing one or more tasks related to the sub-PRB transmission (in para. [0083], WEI et al. teaches a method of implementing resource allocations of three subcarriers (e.g., three adjacent subcarriers) with SC-FDMA pi/2 binary phase shift keying (BPSK) modulation, where only two of the three subcarriers are used by a UE for transmitting an uplink communication).

Regarding claim 3, in addition to claim 1 rejection, WEI et al. further discloses the step of performing one or more tasks comprises performing the sub-PRB transmission using SC-FDMA Pi/2 BPSK modulation using only the two selected adjacent subcarriers out of the set of three allocated subcarriers with DFT-spread length of 2 (in para. [0083], WEI et al. teaches a method of implementing resource allocations of three subcarriers (e.g., three adjacent subcarriers) with SC-FDMA pi/2 binary phase shift keying (BPSK) modulation, where only two of the three subcarriers are used by a UE for transmitting an uplink communication. This technique has the benefit of providing a relatively low peak to average power ratio (PAPR) with DFT spreading of length two).

Regarding claim 22, in addition to claim 1 rejection, WEI et al. further discloses wherein the radio node is a base station (in para. [0009], WEI et al. discloses the phase rotation may be determined and applied by a wireless communication device (e.g., a base station, a UE) when the uplink communication uses resources allocated at a sub-PRB granularity and uses two tone modulation. In view of that, the method can be performed by a base station).

Regarding claim 24, application claim is rejected on the same ground as for claim 1 because of similar scope. Application claim is directed to a radio node (WEI et al. FIG. 8 apparatus employing a processing system corresponding to the claimed processing circuitry).

Regarding claim 28, in addition to claim 24 rejection, application claim is rejected on the same ground as for claim 2 because of similar scope.

Regarding claim 29, in addition to claim 28 rejection, application claim is rejected on the same ground as for claim 3 because of similar scope.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. U.S. Patent Application Publication No. US 2019/0222457 A1 as applied to application claim 1.

Regarding claim 11, in addition to claim 1 rejection, WEI et al. further does not expressly disclose wherein Demodulation Reference Signal, DMRS, is mapped to the two selected adjacent subcarriers in accordance with an alternating pattern as set forth in the application claim.
In para. [0088], WEI et al. further discloses at 510, the UE may generate the one-tone DMRS based at least in part on one or more sequences in which the one or more sequences may include a first sequence and a second sequence, and the UE may generate the one-tone DMRS based at least in part on a composite of the first sequence and the second sequence. In such a case, the first sequence may be associated with selecting a modulation symbol (e.g., a BPSK symbol), and the second sequence may be associated with selecting a tone (i.e., a subcarrier), of the at least two tones, to be used to transmit the one-tone DMRS. The foregoing teachings are interpreted as the one-tone DMRS equivalently being mapped to the selected tone. In view of that, because WEI et al. suggests that the one-tone DMRS based at least in part on the sequence associating with selecting a tone (i.e., a subcarrier), of the at least two tones, to be used to transmit the one-tone DMRS, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that WEI et al. teachings can be modified so that the one-tone DMRS can be generated according to a alternating pattern of selecting a tone (i.e., a subcarrier), of the at least two tones. The motivation for the modification is that, in para. [0006], generating and transmitting a demodulation reference signal (DMRS) associated with such a transmission of uplink data, a one-tone DMRS (i.e., a DMRS that uses a single subcarrier) may be desirable in order to, for example, keep a PAPR, associated with the DMRS, reasonably close to the PAPR associated with the data transmission when using two tone modulation.

Regarding claim 12, in addition to claim 1 rejection, WEI et al. further does not expressly disclose wherein Demodulation Reference Signal, DMRS, is mapped to the two selected adjacent subcarriers in accordance with a deterministic alternating pattern as set forth in the application claim.
In para. [0088], WEI et al. further discloses at 510, the UE may generate the one-tone DMRS based at least in part on one or more sequences in which the one or more sequences may include a first sequence and a second sequence, and the UE may generate the one-tone DMRS based at least in part on a composite of the first sequence and the second sequence. In such a case, the first sequence may be associated with selecting a modulation symbol (e.g., a BPSK symbol), and the second sequence may be associated with selecting a tone (i.e., a subcarrier), of the at least two tones, to be used to transmit the one-tone DMRS. The foregoing teachings are interpreted as the one-tone DMRS equivalently being mapped to the selected tone. Further in para. [0087], WEI et al. further discloses the resource allocation may serve as an indication that the UE is to generate the one-tone DMRS (e.g., since the UE needs to transmit the one-tone DMRS when sending uplink communications using the two-tone modulation scheme.
In view of that, because WEI et al. suggests that the one-tone DMRS based at least in part on the sequence associating with selecting a tone (i.e., a subcarrier), of the at least two tones, to be used to transmit the one-tone DMRS and the resource allocation may serve as an indication that the UE is to generate the one-tone DMRS, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that WEI et al. teachings can be modified so that the one-tone DMRS can be generated according to a predetermined alternating pattern, corresponding to the claimed deterministic alternating pattern, of selecting a tone (i.e., a subcarrier), of the at least two tones. The motivation for the modification is that, in para. [0006], generating and transmitting a demodulation reference signal (DMRS) associated with such a transmission of uplink data, a one-tone DMRS (i.e., a DMRS that uses a single subcarrier) may be desirable in order to, for example, keep a PAPR, associated with the DMRS, reasonably close to the PAPR associated with the data transmission when using two tone modulation.

Regarding claim 34, in addition to claim 24 rejection, application claim is rejected on the same ground as for claim 11 because of similar scope.

Regarding claim 35, in addition to claim 24 rejection, application claim is rejected on the same ground as for claim 12 because of similar scope.

Allowable Subject Matter

Claims 5-7, 30-33 and 36-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631